Citation Nr: 1744804	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-30 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for left leg condition.

2.  Entitlement to a disability rating higher than 20 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to a disability rating for left total knee arthroplasty (previously evaluated as degenerative joint disease) higher than 10 percent prior to June 13, 2011, and higher than 30 percent since April 1, 2013.

4.  Entitlement to a disability rating higher than 10 percent for degenerative joint disease of the right knee.

5.  Entitlement to a disability rating higher than 10 percent for left ankle sprain.

6.  Entitlement to a disability rating higher than 10 percent for right ankle degenerative joint disease and sprain.

7.  Entitlement to a disability rating higher than 10 percent for status post fractures of bilateral calcanei (bilateral heel condition).

8.  Entitlement to a disability rating for iliotibial band syndrome, right thigh (claimed as leg condition) higher than zero percent prior to September 10, 2013, and higher than 10 percent thereafter.

9.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to February 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In a rating decision dated in July 2013, the RO increased the rating for service-connected left total knee arthroplasty (previously evaluated as degenerative joint disease) from 10 percent to 100 percent effective June 13, 2011; and then to 30 percent from April 1, 2013, following a temporary 100 percent rating for knee replacement.  In a rating decision dated in September 2013, the RO increased the rating for service-connected right thigh iliotibial band syndrome from zero percent to 10 percent effective September 10, 2013.

The Veteran's request to reopen a claim of service connection for a left leg condition is granted in the decision below.  The reopened claim and all other issues on appeal, are addressed in the remand section following the decision and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2008 rating decision, the RO denied service connection for a left leg condition.  The Veteran did not appeal the decision.

2.  Evidence received since the RO's June 2008 denial of service connection for a left leg condition relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A June 2008 rating decision, which denied service connection for a left leg condition, is final.  38 U.S.C.A. § 7105 (West 2014); 38 U.S.C.A. §§ 20.302, 20.1103 (2016).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a left leg condition has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in June 2008, the RO denied service connection for a left leg condition on the grounds that the evidence did not show that a left leg condition was "secondary to . . . bilateral service connected foot condition."  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal within the statutory timeframe and no new and material evidence pertaining to the issue was received by VA within one year of the rating decision, so that decision is final.  38 U.S.C.A. § 7105; 38 U.S.C.A. §§ 20.302, 20.1103.

The Board notes that, subsequent to the rating decision, the RO issued a statement of the case in August 2008 as to whether an earlier appeal was timely.  That matter included bilateral leg condition as an issue.  Although timeliness of an appeal is itself an appealable issue, the Veteran did not perfect an appeal of the timeliness matter.  Thus, these circumstances do not affect the finality of the June 2008 decision.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 C.F.R. § 3.156(a).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the claim on the merits.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Regardless of what the RO did, the Board has the jurisdictional responsibility to consider whether it is proper to reopen a claim.  The Board will therefore determine, de novo, whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the June 2008 rating decision consisted of service treatment records (STRs); the report of a January 2006 VA feet examination; the report of a March-April 2008 VA feet/heels, ankles, knees, right thigh, and lumbar spine examination report; and VA and private medical records.

Evidence received since the June 2008 rating decision includes, in pertinent part, the Veteran's March 2011 claim to reopen, in which he stated that he fell and broke his left tibia in the fall of 2010 when his left foot gave away; and the report of an MRI done by VA in October 2010, which found a fractured left fibula.     

This evidence is new since it was not of record at the time of the June 2008 denial, and it is material as it raises a reasonable possibility of substantiating the claim.  New and material evidence having been presented, the claim of service connection for a left leg condition is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim of service connection for a left leg condition is reopened; to this limited extent, the appeal is granted.


REMAND

Having reopened the claim of service connection for a left leg condition based on new and material evidence, the Board has jurisdiction to review the underlying claims for service connection de novo, based on the whole record.  On review of the record the Board finds that a medical opinion is needed in this matter.  38 C.F.R. § 3.159(c)(4).

In addition to his claim of service connection for a left leg condition, the Veteran is requesting a higher disability rating for his service-connected lumbar spine, right thigh, left and right knee, left and right ankle, and bilateral heel disabilities.  Review of the record reveals that he was last examined by VA in September 2013.  However, that examination, which was only of the hips/thighs, was not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  See also Sharp v. Shulkin, 29 Vet. App. 26 (2017) (holding that the examiner should "estimate the functional loss that would occur during flares").  Remand for a new examination to ascertain the severity of the Veteran's numerous service-connected weight bearing joint disabilities (including during flare-ups), and for an opinion on the issue of service connection for a left leg condition, is warranted.

On remand, the claims file should be updated to include VA medical records dated after June 2013, and the Veteran should be given an opportunity to identify the source of all extant private medical records referable to his claims.  

In light of the remand of the rating claims, the TDIU claim will also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, these issues are REMANDED for the following actions:

1.  Associate the Veteran's VA treatment records dated after June 2013 with the claims file.  

2.  Send a letter to the Veteran asking him to identify the source/location of any private medical records referable to his back, right thigh, bilateral knee, bilateral ankle, bilateral heel, and left leg complaints (and any records pertaining to his unemployability), and then take steps to obtain those records.  Associate any located records with the claims file.

3.  After completion of the above, schedule the Veteran for a VA examination to ascertain the severity of his service-connected lumbar spine, right thigh, bilateral knee, bilateral ankle, and bilateral heel disabilities; and for an opinion on the issue of service connection for a left leg condition.

The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  Inasmuch as an opinion on service connection is needed, the claims file must also be reviewed.  This examination should be done by an orthopedic physician, if possible.  

The examiner is then requested to advise as follows:

a. Report range of motion findings, in degrees, for the lumbar spine, right thigh, knees, ankles, and heels, on both active and passive range of motion testing, in weight bearing and nonweight-bearing circumstances in the examination report.  

b. For each service-connected disability, estimate the functional loss that would occur during flares.

c. Opine as to opine as to whether it is at least as likely as not (50 percent or greater probability) that a post-service fracture of the left fibula or tibia disorder was caused by, or is aggravated by, the Veteran's service-connected left heel, left ankle, or left knee disability.  

Aggravation is an increase in severity beyond the natural progress of the disease or temporary flare-up.

In formulating this opinion, please note that the Veteran underwent an open reduction internal fixation of the distal left fibula in 1996; and that an October 2010 MRI of the left leg found "a nondisplaced fracture of the proximal fibular head with small cortical interruption medially."  

d. Comment on the impact of the Veteran's service-connected disabilities on his occupational functioning.

e. If any of these assessments cannot be accomplished, it should be explained why.  A complete rationale should be provided for all opinions reached.  

4.  Finally, re-adjudicate all of the claims on appeal, including the left leg condition on the merits.  If any benefit is not resolved to the Veteran's satisfaction, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


